Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 14, 2021

The Court of Appeals hereby passes the following order:

A21A1701; A21A1702; A21A1703. NAWKAW PROPERTIES, INC. et al. v.
    PIYUSH PATEL et al.

      In this real estate dispute, the parties obtained two arbitration awards.
Thereafter, in the trial court, both sides filed petitions to confirm the awards. On
March 1, 2021, the trial court entered a “Final Order and Judgment” confirming the
arbitration awards and requiring Nawkaw Properties, Inc. to comply with one of the
arbitration awards by specific performance. However, the trial court reserved ruling
on the parties’ requests for attorney fees and sanctions. On April 9, 2021, the trial
court ordered Nawkaw to deposit a supersedeas bond. On April 22, 2021, the trial
court entered a corrected “Final Order and Judgement” pursuant to OCGA § 9-11-60
(g).The court again confirmed the arbitration awards and ordered Nawkaw to comply
therewith, and entered judgment against Nawkaw. The court again reserved ruling on
the parties’ requests for attorney fees pursuant to OCGA § 9-15-14 and motion for
sanctions. The court also reserved ruling on motions to disqualify Nawkaw’s counsel
and for contempt and set the reserved matters for a hearing. In Case No. A21A1701,
Nawkaw appeals from the March 1 order; in Case No. A21A1702, Nawkaw appeals
from the April 9 order; and in Case No. A21A1703, Nawkaw appeals from the April
22 order. We lack jurisdiction.
       “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). Although denominated
as “final orders,” the trial court reserved resolution of numerous issues in its orders
of March 1 and April 22, including contempt, disqualification, and sanctions.
Accordingly, these orders are not final. See Forest City Gun Club v. Chatham County,
280 Ga. App. 219, 220 (633 SE2d 623) (2006) (explaining that the Court must
construe orders “according to their substance and function and not merely by
nomenclature”). In order to appeal from these non-final orders, Nawkaw was required
to follow the interlocutory appeal procedures set forth in OCGA § 5-6-34 (b),
including obtaining a certificate of immediate review and filing an application. Its
failure to do so here deprives this Court of jurisdiction. See Islamkhan v. Khan, 299
Ga. 548, 551 (2) (787 SE2d 731) (2016); Eidson v. Croutch, 337 Ga. App. 542, 543
(788 SE2d 129) (2016).
      Similarly, the trial court’s April 9 order requiring a supersedeas bond is not a
final appealable order within the meaning of OCGA § 5-6-34 because matters remain
pending in the trial court. See Pruett v. Commercial Bank of Ga., 211 Ga. App. 692,
694 (440 SE2d 85) (1994).
      Nawkaw’s failure to comply with the interlocutory appeal requirements
deprives this Court of jurisdiction to consider these appeals, which are hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/14/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.